OFFICE   OF   THE   ATTORNEY     GENERAL     OF TEXAS

                            AUSTIN




Eonorable Tohn C. ?Aarburger
county Xttomey
?aystte county
La cNn&3* Tsxaa




                                           ublic road.
         ,301~ roquset
                                                 1 ooapaay, end
                                                e truoks of thla
gr?Av81oompany us                               e pub110 roads ham
been reaeiYed by
                                               etsted in your
letter is th                                  hrou& the traot
of land leased                           gravel pit, and that
the omsr Or t                           6 to UW hia tNOk8 t0
                                         without wgistering
                                        ole 6675 or the 3erioed

                                Wan    to tha definition OS
                                              evised Civil Stat-




           biidgo, oulvert or other necessary strua-
           ture appertainingthersto.R
           ~rtlole 704 of the Ponsl Code ot Texas reads a8
rollow6r
                Vhoever Bhdl wilfully obstrust or
           injure or oauw t0 be obetruotedor in- -
           jured in any manner uhatwerer  any pub110
           road or highway or any atreet or alley in
pi


tE
r. .   Hoaorable Joha C. Ysrburger, Page 2


                    say tom or city, or any public bridee
                    or oeuseway,within ttis Nate, shall
                    be fined not exaeeding Tao huadred dal-
                    1Rrs."
                The powern of the Conmissionrre*Courts la Texas
       are t3triCtlyComtNed.   21 Tex. Jur., p. 704, says that:
                         "The Comlasioncre' Courts‘have
                    oaly tiuc?.
                              retgulatcary
                                         powers over high-
                    wayb as have been exjWetislygrfmted
                    them."
                 There is ao statutory authority for the Comuis-
       aionerb* Court 0r ywr cmnty to eater Into a contract or
       10ese between the gravel ocqany und themselves, en& we
       think that Al%iO?a 784 of the Fenel Code, quoted above,
       aleerly disclomen the .jnteation of the iagislaturethat
       the COmuibsiouere* Courts may not.pomit any ObetNCtiOn,
       nor themselvesobstruot the highway in any way. %ie,be-
       lieve that the grsnt+ns of a lease in this instauce,to
       pennit the armsing or gravel tnlakn iron one elde of the
       highway to another muld oiTer a serious   traffio hszsrd,
       cad there is-no doubt la our miads that the courts wuld
       consider this sc act of ObstNOtiOn of the public highmy.
                    b‘ecall your attention to the cam or El Paso
       Electric    Compeny tb.'Leeper,42 S.ti.(2d) 863. In this in-
       rtauce the Coamissione~~ Court had permitted the placing
       Of ea eleotriowire pole on the right-of-way0t the reed
       near the boundurp line, sad the eyidenee shone4 that thare
       was.maple room oa both sides or the pole for the passage
       of vehicles, sad t&et the looation of the pole did not la-
       terfere with or impede the traffla. The court held that
       although the Corrmievioaere* Court aould open and close E
       road when the roed wss abandoned, it had 110authorityto
       pennit sny obstruotionto be &&seed upon a right-or-way.
       The Opinion iJldicbted that 80.
                                     y obstruotlon or thing aon-
       stitutin& e present source or'dawer was within toe ooa-
       templation of Article 7G4 al'our Penal Co&.
                  _ Article   6675a-2   requires   that:
                         %%ery owner of ISmotor vehicle,
                    trailer or semi-trailerused, or to
                    be used upon a public higawey in t&is
                    State, and each ohauffeur, shsl3.apply
                    eaoh year to the Etate .uighwayDepart-
                    ment.thri%@ the Couaty Tsr Collector
Honorable John C. Marburger, Page 3


          of the county
                 ._    .in whioh he resides for
                            - eacn
                                 .                               ._   .
          tm reglstratlon  or      such vehicle
          rmned or controlledby hln. . . "
          This particularArticle erenpts fro% reglstra-
tion lm9leoents of husbcndry, farm ticotors, Pam trc%lera,
farm semi-treilersoperated or moved temporarilyupon the
hi@ways of this State. These ere the 'onlycxoc)tlonsmade
to this statute. Thcr~sbeing no cxes?tion for a gravel
truok that passes only temynorarilyacross a public high-
xay, It must necessarily,by foroe of ler. be registered
as required by our statute.
          Xe are 8nclosinS a copyof an opinion of this de-
partmnt, written to the FionorablcGeorge il.She99ard on
January 23, 1939. Xe belicvvothis opinion -i~lllbe of some
assistsnoe to you in the solution of your problem. You are
hereby advised that tha county has no authorityto enter
into the contract considered,a&Z that ths gravel tNCkS
operated on or mross the highxaya of this State as that               .
term has been defined by the statutes must be licensed as
required by lawI

                                      YOU-8 YSl-ytNly
                                ATTORBZY GEiJZl-iAL OF   TSXAS